TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00150-CV


The State of Texas, Appellant

v.

Stearman Construction, LLC, a Texas Limited Liability Company, and Steven Stearman,
a/k/a Steven Ray Stearman, Individually, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-09-001640, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The State has filed a motion to dismiss, explaining that it no longer wishes to
prosecute the appeal. (1)  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   September 8, 2011
1.   Stearman Construction, LLC, and Steven Stearman were originally appellants and cross-appellees, but when they failed to file a brief, we dismissed their appeal, allowing the State's cross-appeal to proceed.